Citation Nr: 0123500	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches and a neck condition.

2.  Entitlement to a higher initial rating for mandible 
fracture, rated 20 percent disabling prior to December 6, 
2000, and 30 percent disabling since that time. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that determined that claims of 
entitlement to service connection for head injury, shock, 
headaches, neck condition, eye condition, and light 
headedness were not well grounded.  That decision established 
service connection for a jaw condition and assigned a 
noncompensable disability rating effective from April 9, 
1997.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement in April 1998.  
The RO issued a statement of the case in July 1998.  The 
veteran submitted a substantive appeal in August 1998.  

During a hearing in January 1999, the veteran clarified an 
issue on appeal as one of service connection for residuals of 
a head injury, to include headaches and a neck condition.  
The issue listed on page 1 has thus been recharacterized to 
reflect the veteran's wishes.  The veteran also requested a 
hearing before a member of the Board; however, he later 
withdrew that request.

In a June 1999 Hearing Officer Decision, a 20 percent rating 
was assigned for fracture of the mandible effective from 
April 9, 1997.  In a March 2001 rating action, the RO 
assigned a 30 percent disability rating for that disability 
effective from December 6, 2000.  In cases such as this where 
the veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the initial rating, and, if indicated, the propriety of a 
staged rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  The Board 
has thus recharacterized the issue shown on page 1 to reflect 
the veteran's dissatisfaction with the initial rating 
assigned by the RO.

Service connection for residuals of a head injury, to include 
headaches and a neck condition will be addressed in the 
remand portion of the decision.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the case has 
been obtained.

2.  Prior to December 6, 2000, the service-connected 
fractured mandible has been manifested by 25 to 30 mm of 
inter-incisal range of motion.  

3.  From December 6, 2000, the service-connected fractured 
mandible has been manifested by 14 mm of inter-incisal range 
of motion.

4.  Throughout the entire appeal period, additional 
disability more nearly approximating moderate displacement of 
the jaw has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a fractured mandible prior to December 
6, 2000, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.321, Part 4, §§ 4.7, 4.150, 
Diagnostic Code 9905 (2000); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 2.156(a), 3.159 
and 3.326 (a)).

2.  From December 6, 2000, the criteria for an evaluation in 
excess of 30 percent for the residuals of a fractured 
mandible are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.321, Part 4, §§ 4.7, 4.150, 
Diagnostic Code 9905 (2000); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 2.156(a), 3.159 
and 3.326 (a)).

3.  Throughout the appeal period, the criteria for a separate 
10 percent evaluation for moderate displacement of the jaw 
are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321, Part 4, §§ 4.7, 4.150, 
Diagnostic Code 9904 (2000); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 2.156(a), 3.159 
and 3.326 (a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs), dental records, 
and service personnel records reflect that he suffered a 
fracture of the body of the left mandible during basic 
training in April 1966.  Service department records contain 
no other information concerning the extent of the injury.   

The veteran submitted his original claim for service 
connection in April 1997, reporting a broken jaw, head shock, 
clicking and mashing sounds in the jaw, headaches, stiff and 
painful neck, eye sensitivity to light, and light headedness.  
He reported that he had received in-service medical treatment 
at Darnell Army Hospital, Fort Hood, Texas, and post-service 
treatment at the Brooklyn, New York, VA dental clinic in 1989 
and 1990 and by a Dr. Tessler at Bay Ridge Medical Center 
since 1979.  

In June 1997, the National Personnel Records Center (NPRC) 
reported that all SMRs and dental records had been sent.  

During a VA cranial nerves examination in August 1997, the 
veteran reported a broken jaw and a head injury with 
unconsciousness during active service.  He alleged that 
discomfort, jaw clicking and severe headaches had continued 
since then.  The examiner noted that the eyes, tongue, 
general muscle power, and deep tendon reflexes appeared to be 
normal.  The examiner noted post-traumatic headache, tension-
type, and rule-out temporal mandibular joint syndrome.   

The veteran reported a history of a left mandible fracture 
during a VA dental examination in August 1997.  He reported 
that his neck snapped when his head hit the floor, causing 
unconsciousness, and that he was hospitalized for 2 1/2 months.  
Since then, he had an ache on the right side, a grinding 
gnawing sound when chewing, and inability to fully open the 
jaw.  The dentist noted crepitus and trauma in the bilateral 
temporal mandibular joint area with limited lateral excursive 
movements.  The mouth opened to 45 mm before pain set in.  
Soft tissues appeared normal.  Dentition was in reasonable 
good condition.  There was very slight residual paresthesia 
on the left side of the face.  The dentist summarized the 
report with a finding of bilateral temporal mandibular joint 
syndrome disturbance and fractured mandible from traumatic 
accident in service. 

As noted in the introduction, in November 1997, the RO 
established service connection for a jaw condition 
characterized as status post-fractured mandible with temporal 
mandibular joint disturbance.  A noncompensable rating was 
assigned under Diagnostic Code 9905 on the basis of inter-
incisal movement between 31 mm and 40 mm or lateral excursion 
between zero and 4 mm.

The RO subsequently received private medical records from Bay 
Ridge Medical Center including a June 1997 X-ray report that 
reflecting spondylosis and degenerative changes at C3-4 with 
neural foraminal stenosis on both sides.  A May 1998 MRI 
(magnetic resonance imaging) report notes tiny disc 
herniation and osteophytes at C3-4 and a 1.5-cm cyst in the 
cervical cord at C7-T1.  A June 1998 prescription order notes 
significant arthritis of the cervical spine and herniated 
disc at C3-4 and contains the following notation: This could 
have caused by trauma suffered in the Armed Forces. 

According to a May 1998 neurology consultation report, the 
veteran reported recurring submental numbness and facial 
numbness, paresthesia and back pain.  The examiner reported a 
normal neurology examination with submental numbness of 
questionable cause and cervical strain. 

In July 1998, a Brooklyn VA Medical Center staff dentist 
wrote a letter noting that the veteran complained of painful 
bilateral clicking of the mandible, intermittent locking of 
the mandible, numbness of the mandible and neck, neck pain, 
and headache at the back of the neck.  The relevant history 
was a blow to the left side of the face with a fractured 
mandible and a "snapping of the neck" with concomitant neck 
injuries.  The veteran claimed that he was told that a nerve 
had been severed, which the dentist opined would have been 
the inferior alveolar nerve.  The veteran currently took 
Tylenol and Motrin, which afforded no relief, and 
Carisoprodol, which afforded some relief.  The dentist noted 
mandibular restriction to 30 mm with a deviation to the 
right.  The dentist reported that normal opening would be 40 
mm or greater.  There was pain on palpation of the left 
temporal mandibular joint and pain on forced retrusion 
(backward movement).  There was a positive opening click and 
a positive history of bruxism.  The diagnoses were temporal 
mandibular joint dysfunction with reducible anterior disc 
dislocation due to trauma from assault; myofacial pain 
dysfunction syndrome due to traumatic neck injury; and, 
facial paresthesia secondary to fractured mandible.  

In January 1999, the veteran testified that he was struck in 
the jaw during active service and spent about 21/2 months in 
the hospital.  He recalled complaining of pain at various 
times in service after that.  He said that he first used VA 
medical services about three years earlier.  He added that he 
used two dental appliances to prevent teeth grinding and had 
to perform jaw exercises to combat temporal mandibular joint 
syndrome.  

During a February 1999 VA joints examination, the veteran 
reported pain behind the eyes, buzzing in the ears, stiff 
neck, shooting pain in the right shoulder, and pain and 
gnawing in the neck.  The veteran took Naproxen, aspirin, 
Tegretol, and muscle relaxants and said that when he slept he 
wore a neck collar and used a heating pad.  He reported daily 
stiff neck.  Range of motion of the neck was reported and 
current neck diagnoses were offered.  

The veteran underwent a VA dental examination in February 
1999.  The dentist noted a history of left mandible injury 
in-service, complaint of constant pain in jaw joints, very 
limited masticatory function due to limited degree of 
opening, missing teeth, 25-30 mm of jaw motion, deviation of 
mandible to the right, pain on palpation of the left temporal 
mandibular joint, pain on retrusion and on lateral excursive 
movement, noticeable click and crepitus on opening, numbness 
in the neck area, twitching of the jaw during movement, 
reduced anterior disc dislocation, myofacial pain dysfunction 
with history of traumatic neck injury, and facial paresthesia 
due to history of fractured mandible.  

A February 1999 VA cranial nerves examination report reflects 
a history of an assault during active service with reported 
headaches, photophobia, left cheek, jaw, chin, and neck 
numbness with limitation of motion of the cervical spine 
since that time.  The examiner found reduced pinprick 
response in the left jaw area, positive gag reflex, no facial 
or tongue asymmetry, normal muscle tone and power, and normal 
deep tendon reflexes in the extremities.  The diagnoses were 
left jaw numbness probably due to left trigeminal neuropathy 
of the inferior alveolar branch; vascular headaches, probably 
migraine, questionably posttraumatic; and, C3-4 disc 
herniation.

In a June 1999 hearing officer decision, a 20 percent 
disability rating was assigned for left mandible fracture 
with temporal mandibular joint disturbance under Diagnostic 
Code 9905 effective from April 9, 1997.  The decision notes 
limited opening of the jaw of 25 to 30 mm.  

An August 1999 VA joints examination report addresses the 
left elbow and right shoulder and does not the issues on 
appeal.  VA outpatient treatment reports dated in 1999 and 
2000 reflect treatment for several health problems at various 
times.  A December 2000 VA joints examination report 
addresses only the left elbow and right shoulder.  

A December 2000 VA dental and oral examination report 
reflects limited opening of the mouth and restriction as to 
types of food that the veteran could eat.  Intrinsic opening 
was limited to 14 mm.  There was 5 mm of right excursive and 
8 mm of left excursive movement.  Bone loss was due to age 
and periodontal status.  Soft tissues were normal.  Crepitus 
was noted on the right side and jaw movement was painful.  
Loss of teeth was not due to loss of substance of body of 
maxilla or mandible.  

In a March 2001 rating decision, the RO granted a 30 percent 
disability rating for fractured mandible effective from 
December 6, 2000, the date of a recent VA examination report 
that showed more limited opening of the jaw.  That rating 
decision established service connection for facial 
paresthesia as a result of the in-service mandible fracture 
and assigned a noncompensable evaluation.

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096. All 
relevant SMRs, VA and private medical records have been 
obtained to the extent possible.  Army hospitalization 
records from the veteran's reported 2 1/2 months of hospital 
treatment are not of record; however, the fractured mandible 
is noted in other SMRs and service connection for a fracture 
mandible has been granted, thus, those hospital reports are 
not necessary for this decision.  Multiple VA examinations 
were conducted during the appeal period and copies of those 
reports were associated with the file.  The veteran testified 
at a hearing and the transcript is in the file.  Thus, the 
duty to assist the veteran in developing the facts pertinent 
to the claim has been satisfied.  Through a statement of the 
case and supplemental statements of the case, the veteran has 
been informed of any information, medical, or lay evidence 
necessary to substantiate his claim.  Thus, the duty to 
notify the veteran has been fulfilled.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  38 C.F.R. §§ 4.1, 4.2 (2000).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10.  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to these 
considerations: 
   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c) Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d) Excess fatigability.  
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2000).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movement, 
and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  See also 38 C.F.R. §§ 4.45, 4.59 (2000).  The Board 
notes that under 38 C.F.R. § 4.40 (2000), the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Slight displacement warrants a 
noncompensable evaluation.  Moderate displacement warrants a 
10 percent evaluation.  Severe displacement warrants a 30 
percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(2000).

Limited motion of the temporomandibular articulation in the 
inter-incisal range of 31 to 40 mm warrants a 10 percent 
disability rating.  Limited motion in the inter-incisal range 
of 21 to 30 mm warrants a 20 percent disability rating.  
Limited motion in the inter-incisal range of 11 to 20 mm 
warrants a 30 percent disability rating.  Limited motion of 
the temporomandibular articulation in the inter-incisal range 
of 0 to 10 mm warrants a 40 percent disability rating.  Range 
of lateral excursion of zero to 4 mm warrants a 10 percent 
rating.  The note following this diagnostic code states that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (2000).

The veteran's service-connected fractured mandible is rated 
as 20 percent disabling prior to December 6, 2000 and 30 
percent disabling since that time under Diagnostic Code 9905 
of the Rating Schedule.  The issue before the Board, 
therefore, is whether a rating higher than that assigned is 
warranted for any portion of the appeal period under any 
applicable diagnostic code. 

During the period prior to December 6, 2000, the service-
connected fractured mandible has been manifested by 25 to 30 
mm of inter-incisal range of motion.  Comparing this to the 
rating criteria, the Board finds that the criteria for a 
disability rating greater than 20 percent under Diagnostic 
Code 9905 are not more nearly approximated.  

Because additional symptoms are shown, the tenets of DeLuca, 
supra, must be addressed as well as the Court's holding in 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  Pain on motion 
and during palpation of the mandible has been clinically 
reported along with click and crepitus of the temporal 
mandibular joint and additional findings such as twitching of 
the jaw during movement, right displacement, and abnormal 
lateral excursion.  The veteran has testified concerning jaw 
pain and the necessity of wearing dental appliances to 
protect against teeth grinding.  Under Diagnostic Code 9504, 
moderate displacement of the jaw in any direction warrants a 
10 percent rating.  This disorder is clinically shown and is 
an additional symptom not addressed under Diagnostic Code 
9505.  In evaluating the severity of this disorder, the Board 
notes that the rating schedule does not distinguish between 
slight, moderate, or severe displacement.  Rather, the 
diagnostic code instructs the rater to consider the degree of 
motion and relative loss of masticatory function.  Because an 
examiner has reported "very limited masticatory function" 
during the earlier period, the Board will assign a separate 
10 percent disability rating under Diagnostic Code 9504 for 
impairment that more nearly approximates moderate 
displacement of the mandible.  This disability rating takes 
into consideration additional functional impairment and 
appears to satisfy the requirements of both Esteban and 
DeLuca.  Thus, although an increased rating above 20 percent 
for mandible fracture is denied, a separate 10 percent 
disability rating under Diagnostic Code 9504 is granted.  The 
Board does not find enough additional functional impairment 
to more nearly approximate severe displacement of the 
mandible.  

From December 6, 2000, the service-connected fractured 
mandible has been manifested by 14 mm of inter-incisal range 
of motion.  There is additional disability due to pain on 
motion, temporal mandibular joint crepitus, and right 
displacement of the mandible.  The December 2000 VA examiner 
mentioned only a discrepancy between right and left excursive 
movement (5mm to the right and 8 mm to the left) rather than 
displacement to the right.  Resolving any doubt in favor of 
the veteran, the Board will assume that the displacement has 
continued.  Comparing the limitation of inter-incisal opening 
to the criteria of the rating schedule, the Board finds that 
the criterion for a higher (40 percent disability rating) 
under Diagnostic Code 9905 is not more nearly approximated.  
Because displacement and other impairment continues to be 
shown, the requirements for a separate 10 percent rating for 
moderate displacement under Diagnostic Code 9504 continue to 
be warranted.  The Board does not find enough additional 
functional impairment to more nearly approximate severe 
displacement of the mandible during this portion of the 
appeal period.  

In summation, the criteria for a separate 10 percent 
disability rating under Diagnostic Code 9504 are more nearly 
approximated for the entire appeal period.  This separate 10 
percent disability rating includes functional impairment due 
to painful motion, crepitus, and other symptoms.  The 
criteria for a disability rating under Diagnostic Code 9505 
above 20 percent for the period prior to December 6, 2000, 
are not more nearly approximated and the criteria for a 
disability rating above 30 percent under Diagnostic Code 9505 
for the period beginning on December 6, 2000 are not more 
nearly approximated.  Thus, those claims are denied.  

Additional associated symptoms not addressed above include 
facial numbness and paresthesia also called myofacial pain 
syndrome.  Separate service connection for these symptoms, 
effective from April 9, 1997, was granted in a March 2001 
rating decision.  A noncompensable rating was assigned and 
the veteran has not voiced disagreement with that rating.  
Thus, those symptoms will not be addressed.  

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the rating assigned reflects some impact on the 
veteran's earning potential.  The veteran has not alleged and 
the disability has not been shown to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

1.  Entitlement to an evaluation higher than 20 percent for 
mandible fracture prior to December 6, 2000 is denied. 

2.  Entitlement to an evaluation higher than 30 percent for 
mandible fracture from December 6, 2000 is denied.

3.  Entitlement to a separate evaluation of 10 percent for 
malunion of the mandible is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The RO found a claim of entitlement to service connection for 
residuals of a head injury, to include headaches, a neck 
condition, and other symptoms, to be not well grounded in a 
November 1997 rating decision.  Since that time, the law 
concerning well groundedness has changed. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The veteran has reported that he was hospitalized for 2 1/2 
months at Darnell Army Hospital following the injury that 
fractured his mandible in 1966.  The veteran's SMRs do not 
contain any of these pertinent hospital records.  It is not 
clear from the claims file whether the RO has made a specific 
request for these hospital reports, which might substantiate 
the veteran's claimed head and neck injury at the time that 
he sustained a fractured mandible.  

There is competent medical evidence of a current neck 
disorder and of vascular headaches.  No attempt has been made 
to obtain a medical opinion addressing whether these 
disorders are causally related to active duty.  In order to 
afford the veteran every possible consideration in his 
appeal, VA should attempt to obtain such an opinion.  
Therefore, the Board requests that an appropriate VA 
examination or examinations be scheduled to determine the 
nature and etiology of any neck disorder and headaches.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the recently promulgated 
regulations are fully complied with and 
satisfied. 

2.  The RO should ask NPRC for any 
relevant hospital treatment records that 
might reflect treatment for a fractured 
mandible or head or neck injuries at 
Darnell Army Hospital in 1966.  If no 
records are available, that fact should be 
clearly noted in the veteran's claims 
file.  

3.  The RO should schedule the veteran for 
an appropriate VA examination or 
examinations.  The claims file should be 
made available to the examiner for review 
in connection with the examination. 

4.  The examiners are asked to review the 
claims folder and note that review in 
their reports.  The examiners should offer 
a diagnosis concerning any neck disorder 
found and any headache condition or other 
associated symptoms and offer an opinion 
as to whether it is at least as likely as 
not that any head or neck disability shown 
is causally related to active duty, 
including a mandible fracture in 1966.  
The standard set forth above, whether it 
is at least as likely as not, is in 
keeping with applicable law and must be 
adhered to.  Further, the physician should 
consider all material evidence contained 
in the claims folder.  A discussion of the 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 



